Title: To James Madison from John Armstrong, Jr., 12 November 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris Nov. 12 1807.

The moment I received your letter of the 25th. of July Conveying to me the President’s wishes that I should interest myself for Francis Dorivert &c. (who claimed from this Government the restitution of an Estate formerly belonging to Francis S. Bellisle), I hastened to possess myself of the nature and extent of the claim, and of the impediments which have been thrown in the way of it.  My inquiries were accordingly directed through two channels viz: that of the Attorney of the Claimants, from whom I expected to have had their Side of the Story; and that of the Minister of finance, who could not but be possessed of the reasons on which the government had acted.  The issue of this inquiry will appear to you, as it has done to me, somewhat extraordinary.  Mr. Delagrange refuses to give any account of the business untill I produce to him "an express order from the heirs" his employers, and neither the Minister of finance, the Administrator of Enregistrements, nor the Comptroller of the Treasury, Know anything of the Sequestration, or confiscation of the Estate in question.  I have but one other step to take (to apply to the Prefect of the Department) and if that be equally unsuccessful, and the President continue to interest himself in the business, he will be pleased to obtain, through Governor Claiborne, an express order from the heirs to their attorney, that he unlock himself and let me, at least, into the secret of the Claim with which he has been charged on their account.  I recollect nothing of the Story with which he appears to have amused the heirs about the Chevalier Dazara and myself.  Dazara was dead and buried long before I came to Paris.  I Subjoin copies of the notes relative to this Subject, and am Sir, With very high consideration Your most obedient humble Servant

John Armstrong

